Name: Commission Regulation (EEC) No 2556/80 of 3 October 1980 applying a particular intervention measure in respect of common wheat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 261 /8 Official Journal of the European Communities 4. 10 . 80 COMMISSION REGULATION (EEC) No 2556/80 of 3 October 1980 applying a particular intervention measure in respect of common wheat is earned out shall be considered as being the date on which the event occurs, as defined by Community rules or, in the absence of and pending adoption of such rules, by the rules of the Member State concerned, which gives entitlement to the amount involved in the transaction ; whereas, however, by virtue of Article 4 (3) of Regulation (EEC) No 878/77, derogations may be made from the abovementioned provisions ; Whereas, in respect of private storage aid for the sector in question, the rate of exchange to be used for calculating the amount of this aid in national currency, and also the other amounts provided for in this Regulation, should be that obtaining at the time when the storage contract comes to an end ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( J ), as last amended by Regulation (EEC) No 1870/80 (2), and in particular Article 8 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (3 ), as last amended by Regula ­ tion (EEC) No 1366/80 (4), Whereas under Article 8 ( 1 ) of Regulation (EEC) No 2727/75, in order to prevent substantial intervention buying-in in certain regions, the competent national authorities may be authorized to take particular inter ­ vention measures ; Whereas Council Regulation (EEC) No 1146/76 of 17 May 1976 (5) lays down the general rules for the appli ­ cation of particular and special measures ; Whereas such measures may consist in the conclusion of a storage contract between the intervention agency and a holder, for a daily payment ; Whereas in view of the present situation and the outlook with regard to the disposal of cereals in Schleswig-Holstein, there is concern about the state of the market in that region for the first six months of the 1980/81 marketing year ; whereas storage measures should therefore be adopted in respect of a total quantity of 240 000 tonnes of common wheat ; whereas these measures should be applied with effect from 16 October 1980 and detailed rules relating thereto should be laid down ; Whereas, under Article 4 (2) of Council Regulation (EEC) No 11 34/68 (6), sums referred to in the said Article are to be paid on the basis of the conversion rate applicable at the time when the transaction or part transaction is carried out ; whereas, under Article 6 of the same Regulation, the time when a transaction Article 1 1 . The intervention agency of the Federal Republic of Germany shall conclude with holders of common wheat who so request storage contracts under the conditions laid down in this Regulation . 2 . This particular intervention measure shall relate to a total quantity of 240 000 tonnes of common wheat harvested in Schleswig-Holstein and having a Hagberg falling number less than 160 seconds. Article 2 1 . The particular measure provided for in this Regu ­ lation shall involve the conclusion of contracts between the intervention agency and holders of common wheat, under which : (a) the holders shall undertake to keep in store a speci ­ fied quantity of common wheat, at a specified place of storage from 16 October 1980 until 15 January 1981 in respect of the whole quantity, until 15 February 1981 for two thirds and until 15 March 1981 for the last third. ( ») OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 184, 17. 7 . 1980, p. 1 . (3 ) OJ No L 106, 29 . 4 . 1977, p. 27. {*) OJ No L 140, 5 . 6 . 1980, p. 19 . (5 ) OJ No L 130, 19 . 5 . 1976, p. 9 . (') OJ No L 188, 1 . 8 . 1968 , p. 1 . 4. 10 . 80 Official Journal of the European Communities No L 261 /9 (b) the intervention agency shall grant to the holders, on expiry of the longest storage period specified in (a), a daily premium intended to cover the costs of the operation, fixed at a standard rate of 0-03 ECU per tonne. 2. The premium referred to in paragraph 1 (b) shall be granted on the quantity remaining at the place of storage throughout the period . An amount of nine ECU per tonne shall be levied in respect of any missing quantity. However, a tolerance of 3 kg per tonne shall be allowed when applying this paragraph . 3 . The intervention agency shall verify the exist ­ ence of claimants' stocks before signature of the contract and at the end of the period of storage . It shall also carry out all the necessary control measures to ensure that the obligations are complied with . 4. Transfers from one store to another may be made only with the authorization of the intervention agency. The costs of such transfers shall be borne by the holder. Article J Holders who wish to enter into such contracts must make a written application, which shall have the effect of a firm commitment, to the intervention agency before 8 October 1980 , indicating the quantity in ques ­ tion , which may not be less than 200 tonnes . Should the total quantities for which holders wish to contract exceed those specified in Article 1 (2), the intervention agency shall apportion the quantities to be contracted for in proportion to the quantity offered by each holder. In that case the minimum quantity shall be 80 tonnes. The intervention agency shall notify the holders, before 16 October 1980, of the quantities to be contracted for. Article 4 1 . To qualify for this particular intervention measure provided for in this Regulation, common wheat must be sound, genuine and of merchantable quality within the meaning of paragraph 2 and must have a Hagberg falling number less than 160 seconds . 2. Common wheat shall be considered sound, genuine and of merchantable quality if it satisfies the conditions laid down in Article 2 of Regulation (EEC) No 1569/77 ( »). Article 5 If, at the end of the storage period, common wheat which has been the subject of the particular interven ­ tion measure provided for in this Regulation does not meet the quality requirements laid down in Article 4, the premium referred to in Article 2 ( 1 ) (b) shall not be paid in respect of the quantities in question . Article 6 The Member State concerned shall keep the Commis ­ sion informed as to the progress of the operations provided for in this Regulation . Article 7 The conversion rate to be applied to the various mone ­ tary amounts given in this Regulation shall be the representative rate in force on the day when the contract effectively comes to an end . Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 October 1980 . For the Commission Finn GUNDELACH Vice-President ( l ) OJ No L 174, 14. 7 . 1977, p. 15 .